Matter of Marcus (2015 NY Slip Op 00764)





Matter of Marcus


2015 NY Slip Op 00764


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
THOMAS A. DICKERSON, JJ.


2008-02464

[*1]In the Matter of Richard A. Marcus, admitted as	ON Richard Adam Marcus, a suspended attorney. MOTION FOR REINSTATEMENT (Attorney Registration No. 2511186)




DECISION & ORDERMotion by Richard A. Marcus for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Marcus was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1992, under the name Richard Adam Marcus. By decision and order on motion of this Court dated June 10, 2008, the application of the Grievance Committee for the Ninth Judicial District to impose reciprocal discipline upon Mr. Marcus based on disciplinary action taken against him by the Supreme Court of California was held in abeyance pending a hearing, upon his request, and the issues raised were referred to Norman B. Lichtenstein, as Special Referee, to hear and report. By opinion and order of this Court dated June 16, 2009, the application to impose reciprocal discipline was granted and Mr. Marcus was suspended from the practice of law for a period of three years, commencing July 16, 2009 (see Matter of Marcus, 65 AD3d 203). By decision and order on motion of this Court dated July 24, 2012, Mr. Marcus's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Richard Adam Marcus is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Richard Adam Marcus to the roll of attorneys and counselors-at-law.MASTRO, J.P., RIVERA, DILLON, BALKIN and DICKERSON, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court